UNITED STATES COURT OF APPEALS FOR THE SEVENTH CIRCUIT



Everett McKinley Dirksen United States Courthouse                                         Office of the Clerk
        Room 2722 - 219 S. Dearborn Street                                               Phone: (312) 435-5850
             Chicago, Illinois 60604                                                     www.ca7.uscourts.gov




                                                          ORDER
 October 10, 2017
                                                           Before
                                      ANN CLAIRE WILLIAMS, Circuit Judge


                                         FLAVIANO VICTORIA-FAUSTINO,
                                         Petitioner

 No. 16-1784                             v.

                                         JEFFERSON B. SESSIONS III, Attorney General of the United States,
                                         Respondent

 Originating Case Information:

 Agency Case No: A208-506-162
 Department of Homeland Security


     Upon consideration of the RESPONDENT’S UNOPPOSED MOTION TO AMEND
OPINION, filed on August 29, 2017, by counsel for the respondent,

      IT IS ORDERED that the motion is GRANTED. The court's opinion dated
August 1, 2017, is AMENDED is follows:

      1) On page 3 of the slip opinion, which reads that the court remands "to the Board of
Immigration Appeals for further proceedings," "Board of Immigration Appeals" is replaced with
"Department of Homeland Security."

        2) On page 7, footnote 1 of the slip opinion, which reads that the court must entertain
Victoria-Faustino's arguments "even though he did not raise them to the Board," "Board" is
replaced with "DHS."

       3) On page 8 of the slip opinion, which reads that "the dissent contends that this would
open the door for any legal challenge that was not raised to the Board to be heard on appeal,"
Appeal no. 16-1784                                                                        Page 2

"Board" is replaced with "DHS."

        4) On page 13 of the slip opinion, which reads that the court "must remand this petition
        to the Board for further proceedings," "Board" is replaced with "DHS."



 form name: c7_Order_3J(form ID: 177)